IN THE COURT OF APPEALS OF TENNESSEE
                       AT NASHVILLE

MARY E. LESSLEY,                   )
                                   )                FILED
      Petitioner/Appellee,         )
                                   )   Appeal No.    May 26, 1999
                                   )   01-A-01-9805-CV-00233
                                                    Cecil Crowson, Jr.
VS.                                )               Appellate Court Clerk
                                   )   Robertson County Circuit Court
                                   )   No. 7862
CHARLES F. SHOPE, JR.              )
                                   )
      Respondent/Appellant.        )

APPEAL FROM THE ROBERTSON COUNTY CIRCUIT COURT AT
              SPRINGFIELD, TENNESSEE

            THE HONORABLE CAROL CATALANO, JUDGE


COLLIER W. GOODLETT
Assistant Public Defender
19th Judicial Circuit
Clarksville, Tennessee 37040

Attorney for Defendant/Appellant

JOHN KNOX WALKUP
Attorney General and Reporter

SUE A. SHELDON
Assistant Attorney General
2nd Floor, Cordell Hull Building
425 5th Avenue, North
Nashville, Tennessee 37243


Attorney for Plaintiff/Appellee

                     AFFIRMED AND REMANDED

                                   PATRICIA J. COTTRELL, JUDGE

CONCUR:
CANTRELL, J.
CAIN, J.
                               OPINION
        This case involves an appeal of an order finding Defendant, Charles F.

Shope, Jr., in willful and deliberate civil contempt of court for failure to pay

child support. The order gave Mr. Shope thirty-one days from its entry date

to pay $350.00 in child support arrearage to the clerk of court or face

imprisonment until such time as he purged himself of the contempt. Mr.

Shope challenges the trial court's jurisdiction to issue the contempt order on

the basis of alleged procedural aspects of an attachment issued against him.

He also claims that the underlying divorce judgment that originally set child

support was invalid. He also argues that he was entitled to a jury trial. We

affirm the trial court.

        The May 13, 1998 final order which is the subject of this appeal

followed a March 18, 1998 hearing wherein Mr. Shope testified that he quit

his last job in 1997 because he knew the State would soon renew its efforts to

prosecute him for failure to pay child support. He admitted that despite his

lack of any disabilities, he remained voluntarily unemployed to avoid

sanctions for failure to pay the child support. Mr. Shope further testified that

paying child support violated his principles and he believed the original

divorce decree setting and ordering the child support payments was invalid.

The State presented proof that Mr. Shope had paid no child support since

1992.

        After hearing the evidence, the trial court found Mr. Shope in deliberate

and wilful contempt of court and ordered him incarcerated on the thirty-first

day after entry of the order unless he purged himself of the contempt by

paying $350.00 to the clerk of court. It also granted Ms. Lessley child

support arrearage.

                                       -2-
      That hearing resulted from a January 28, 1998 show cause order

notifying Mr. Shope of the civil contempt charges, setting a hearing date,

and informing him that if the allegations in the Petitioner’s petition were

proved, he would face incarceration. The show cause order was based upon

Petitioner’s amended process/petition for civil contempt and for increase in

child support, filed January 28, 1998. Those pleadings recounted the history

of the litigation between the parties, including Mr. Shope's four previous

contempt citations for failure to pay child support. The petition stated that

Mr. Shope's appeal of the trial court's most recent contempt order, which

sentenced him to ten (10) days incarceration, imposed a fine, awarded Ms.

Lessley $18,149.99, and ordered him to continue paying support and

arrearages, was pending.1 The amended petition sought support payments

from the date Mr. Shope lodged his appeal on September 26, 1997, an

increase in the amount of child support, and incarceration until Mr. Shope

purged the contempt by paying the support and arrearage owed. The trial

court subsequently appointed counsel for Mr. Shope.

                                       I.

      In Mr. Shope's appeal of this order, his appellate counsel filed a

"cleaned up" version of a pro se trial brief Mr. Shope authored prior to

appointment of counsel. In this brief, Mr. Shope appears to argue that (1) the

trial court lacked jurisdiction because an earlier attachment violated requisite

statutory procedures; (2) because the contempt order against him was



      1
       This court has since reversed that September 25, 1997 order finding Mr.
Shope in criminal contempt because the trial court found him indigent and
appointed counsel, but proceeded to hear the case's merits in the absence of
counsel or a waiver of Mr. Shope's right to representation. Lessley v. Shope,
1998 Tenn. App. LEXIS 482, No. 01-A-01-9710-CV-00617 (Tenn. App. July 17,
1998).

                                       -3-
criminal, he received inadequate notice of the charges in violation of his due

process rights and Rule 42 of the Tennessee Rules of Criminal Procedure; (3)

he was denied his right to a jury trial; and (4) the original divorce order

awarding child support was invalid due to the issuance of an ex parte

restraining order, the denial of sanctions against Ms. Lessley and her counsel,

the denial of his motion for appointment of a stenographer, the improper

calculation of the amount of child support, and inadequate notice of a hearing.

      We find that Mr. Shope’s arguments lack merit for the reasons set forth

below.

                                        II.

      The record refutes Mr. Shope's contention that the trial court lacked

jurisdiction over him. It shows that Mr. Shope resided in Tennessee and the

trial court had exercised jurisdiction over him previously in the original

divorce action and previous child support enforcement proceedings. See

Tennessee Dept. of Human Services v. Daniel, 659 S.W.2d 625, 626 (2)

(Tenn. App. 1983). His prior submission to the trial court's jurisdiction was

sufficient to establish personal jurisdiction here. See Branch v. Branch, 249

S.W.2d 581, 582 (1) (1952).

      In addition, the record reflects that Mr. Shope was served with the

amended petition on January 28, 1998 and that Mr. Shope appeared at various

hearings including the May 13, 1998 hearing upon which the appealed order

is based. Obviously, the trial court had personal jurisdiction over Mr. Shope

and jurisdiction to enforce its prior orders. See Dixie Sav. Stores, Inc. v.

Turner, 767 S.W.2d 408, 410 (Tenn. App. 1988).

      Mr. Shope’s arguments, however, that the court lacked jurisdiction are

based primarily on his assertions that certain procedural irregularities existed


                                       -4-
in an attachment which was issued by the court on November 7, 1997,

commanding Mr. Shope's arrest and appearance to answer a charge of

contempt for failure to comply with orders requiring him to pay child support

and appear in court. The trial court set bond in the amount of $2,500.

      During a December 18 hearing on the matter, the State successfully

moved to amend its pleadings to reflect that it sought civil, rather than

criminal, contempt sanctions for the time period between September 26, 1997

and November 7, 1997. At a subsequent hearing, the trial court informed Mr.

Shope of the nature of a civil charge, the applicability of the rules of civil

procedure, and the available civil sanctions.

      Mr. Shope’s claims regarding any irregularities in the attachment

procedure are simply misplaced. The order which is the subject of this appeal

is a final order entered after a full hearing where Appellant was represented

by counsel and where the hearing was preceded by clear, adequate, and

apparently repeated, notice of the nature of the proceedings and the possible

sanctions. Mr. Shope was found guilty of willful and deliberate civil

contempt of court and sanctioned appropriately for civil contempt. Nothing

about the earlier attachment has any relevance to the civil contempt

proceeding which is under appeal. Further, Appellant’s failure to indicate

how the errors he alleges in the attachment harmed him with regard to the

order finding him in civil contempt precludes reversal. Southern Bell

Telephone and Telegraph Co. v. Skaggs, 241 S.W.2d 126, 134 (11) (1951) (a

showing of both harm and error is required for reversal).

      Appellant was not found guilty of criminal contempt nor sentenced as

punishment for criminal contempt. It appears that the criminal contempt

charges of which Mr. Shope complains were abandoned by the State (acting


                                        -5-
on behalf of Petitioner) when the pleadings were amended to allege civil

contempt. Appellant has not alleged and cannot show any harm to him from

the amendment of the pleadings to seek civil rather than criminal contempt.

See Helson v. Cyrus, 1999 WL 166414, * 2, No. 01-A-01-9809-CH-00507

(Tenn. App., March 29, 1999).

      The only order of the trial court which is before this court for review is

the order finding Appellant in deliberate and willful civil contempt and

ordering his incarceration if, and so long as, he fails to comply with the

court’s orders to pay child support. Since Appellant “carried the keys to the

jail,” the court’s contempt order was clearly civil, in substance as well as

form. Crabtree v. Crabtree, 716 S.W.2d 923, 925 (Tenn. App. 1986). Mr.

Shope’s assertions that the procedure was criminal in nature are simply

incorrect, and his arguments based on that erroneous assertion must fail.

                                       III.

      We reject Mr. Shope's contention that reversal is required because his

right to a jury trial was abridged. Generally, the constitutional right to a jury

trial does not attach to civil contempt proceedings. See Pass v. State, 184

S.W.2d 1, 3 (Tenn. 1944). Moreover, the record contains no showing that Mr.

Shope ever asserted a proper demand for a jury trial. Tenn. R. App. P. 36 (a).

                                       IV.

      Mr. Shope's collateral attack on the underlying judgment of divorce

likewise provides no ground for reversal. Such attacks are viable only if it

appears affirmatively on the face of the record that the trial court lacked

subject matter jurisdiction, ruled on an issue wholly outside the pleadings

without the parties' consent, or lacked jurisdiction over the complaining party.

Gentry v. Gentry, 924 S.W.2d 678, 680 (1) (Tenn. 1996). Here, Mr. Shope's


                                       -6-
failure to provide any record of the divorce proceeding precludes a showing

of the elements necessary to collaterally attack the judgment. See id.

                                       V.

      We find that Appellant has not shown any procedural, jurisdictional, or

substantive errors of the trial court in its order finding Mr. Shope in deliberate

and willful contempt of court or in the sanctions ordered. Accordingly, we

affirm the trial court's disposition of this case. This case is remanded to the

trial court for such further proceedings as may arise. Costs are taxed to Mr.

Shope.



                                        ________________________________
                                        PATRICIA J. COTTRELL, JUDGE



CONCUR:


_______________________________________
BEN H. CANTRELL, PRESIDING JUDGE (M.S.)


_______________________________________
WILLIAM B. CAIN, JUDGE




                                       -7-